DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim term “all the shorter” appears to grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Claim 9 recites the limitation "the outlet channel in question".  There is insufficient antecedent basis for this limitation in the claim as no channel had previously been deemed “in question.”
Regarding claim 13, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the further material outlet openings".  There is insufficient antecedent basis for this limitation in the claim as further material outlet openings had previously been claimed in claim 1. Examiner notes claim 16 also recites “the further material outlet openings”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brennan (US 2017/0285619).
As to claim 1, Brennan teaches an application nozzle for application of viscous material to a workpiece (Title: “a distributor bar for applying a viscous foamable liquid mixture onto a laminator”), having a nozzle body (various embodiments of a nozzle body are shown in Figs 21, 27-29 etc.) that has a material inlet opening (central inlet 2) and multiple material outlet openings (outlets p1-p12 as described at least at [0143]), which are arranged in at least one row in a material outlet surface (the outlets form a row following a design curve shown at least in Fig , wherein an inlet channel (the central inlet 2 is shown for example at Fig 12 (as 121) to have a channel) extends in the nozzle body from the material inlet opening (central inlet 2) all the way to at least one branching point (as shown in Fig 12, the inlet channel 121 extends to the distributor bar which then branches), wherein two distributor channels extend in the nozzle body in opposite directions from the inlet channel at each branching point (the distributor bar (for example 210) extends in opposite directions from the central inlet 2), wherein the distributor channels (distributor bar 210) are arranged at a distance from the material outlet surface over their entire length, in each instance (the different embodiments of Brennan show curved bars or curved design curves. Any given portion of a distributor bar is always a defined distance from a respective outlet (p1-p12). Examiner notes Brennan teaches an embodiment (Fig 29) in which the bar and the outlets are a static distance from each other over the entire length of the bar), and wherein at least one outlet channel (outlet p1-p12) extends in the nozzle body from each distributor channel all the way to one of the material outlet openings, in each instance (as shown in Figs 21 and 27-29). 
As to claim 2, Brennan teaches the application nozzle according to claim 1, wherein the outlet channels (outlets p1-p12) run essentially parallel to one another ([0184]: “The exit pipes have a constant internal diameter Dhole which is the same for all exit pipes, and the exit pipes are arranged in parallel with their central axes perpendicular to the central axis of the main channel.”). 
As to claim 3, Brennan teaches the application nozzle according to claim 1, wherein the inlet channel (central inlet 2), the distributor channels (distributor bar), and the outlet channels (exit pipes p1-p12) form a cavity in the nozzle body (the bodies shown are shells of hollow bodies), which cavity is symmetrical with reference to a center plane (each of the embodiments are shown in Figs 21, 27-29 to be symmetrical with reference to a plane bisecting the central inlet 2). 
As to claim 5, Brennan teaches the application nozzle according to claim 1, wherein the outlet channels (outlets p1-p12) have an initial region (hole entrance area A(z) as shown in Fig 29) that branches off from one of the distributor channels (distributor bar 300) and an end region (the bottom of the exit pipes shown in the orientation of Fig 29) that extends to the related material outlet opening, in each instance, wherein the diameter of the end region is smaller than the diameter of the initial region (as shown in Fig 29, the end region of the pipes is smaller than the hole entrance areas A(z) of the pipes). 
As to claim 7, Brennan teaches the application nozzle according to claim 5, wherein the end regions (the exits of the pipes) run essentially perpendicular to the material outlet surface (the exits are perpendicular to the laminated surface 51 as discussed at least with respect to Fig 5 described at [0145]: “FIG. 5 shows a cross-section of the tracks t1 to t12 deposited on the laminator 51, in a plane perpendicular to the laminator 51 and parallel to the distributor bar 40, shortly after being layed down on the laminator 51”). 
As to claim 8, Brennan teaches the application nozzle according to claim 1, wherein multiple outlet channels (exit pipes of Fig 21) extend from each distributor channel (distributor bar 210) to the material outlet surface, and all of the outlet channels (outlets p1-p12) that branch off from one of the distributor channels have a different length (the length of the outlet pipes follows a design curve, which is shown in Fig 21 to cause each pipe to have a different length from each of the other pipes in one branch of the distributor bar). 
As to claim 9, Brennan teaches the application nozzle according to claim 8, wherein the length of the outlet channels is all the shorter, the farther away from the branching point the outlet channel in question branches off from the related distributor channel (as shown for example in Fig 21, the design curve is shown to meet the claimed limitation). 
As to claim 10, Brennan teaches the application nozzle according to claim 1, wherein each of the distributor channels (distribution bars 280) has at least two consecutive sections that are curved in different directions (as shown in Fig 27, the bar 280 has a left section and a right section that are curved in different directions. This is shown in the embodiments of Figs 28 and 29 as well.). 
As to claim 11, Brennan teaches the application nozzle according to claim 1, wherein each of the distributor channels first narrows, proceeding from the branching point, and then widens again (as shown for example in Fig 23, the distributor bar 230 is comprised of bars 230a, 230b. The branching point is considered to be at the bars 230a, 230b. In this embodiment, the distributor channels are narrow at the center and widen towards the centers of bars 230a, 230b.). 
As to claim 12, Brennan teaches the application nozzle according to claim 11, wherein each of the distributor channels narrows again toward its end (as shown in Fig 23, Brennan teaches the channels narrow again toward the left of 230a and right end of 230b.). 
As to claim 13, Brennan teaches the application nozzle according to claim 1, wherein the nozzle body (12) is produced in one piece (this is a product-by-process limitation. The device is capable of being produced in one piece) and is preferably produced from metal, in particular stainless steel or aluminum ([0070]: “In an embodiment, the material is selected from the group consisting of: aluminum, steel, aluminum alloys, steel alloys, stainless-steel.”). 
As to claim 14, Brennan teaches the application nozzle according to claim 1, wherein the nozzle body (12) has at least one further material inlet opening (16') and multiple further material outlet openings in the material outlet surface (as shown in Figs 24-26, two or three distributor bars may be arranged adjacent one , wherein a further inlet channel extends in the nozzle body from the further material inlet opening, all the way to at least one further branching point, wherein two further distributor channels extend, in the nozzle body, in opposite directions from the further inlet channel at each further branching point (these limitations describe a duplication of the nozzle as described in claim 1. The nozzle of Figs 21, and 27-29 is shown duplicated at Fig 24-26), wherein the further distribution channels are arranged at a distance from the material outlet surface over their entire length, in each instance (these limitations describe a duplication of the nozzle as described in claim 1. The nozzle of Figs 21, and 27-29 is shown duplicated at Fig 24-26), and wherein at least one further outlet channel extends in the nozzle body all the way to one of the further material outlet openings, in each instance, from each of the further distributor channels, wherein the inlet channel, the distributor channels (these limitations describe a duplication of the nozzle as described in claim 1. The nozzle of Figs 21, and 27-29 is shown duplicated at Fig 24-26), and the outlet channels, on the one hand, and the further inlet channel, the further distributor channels, and the further outlet channels, on the other hand, form two cavities in the nozzle body, which cavities have an identical geometry (these limitations describe a duplication of the nozzle as described in claim 1. The nozzle of Figs 21, and 27-29 is shown duplicated at Fig 24-26). 
As to claim 15, Brennan teaches the application nozzle according to claim 1, wherein the material outlet openings (outlets p1-p12) and, if applicable, the further material outlet openings of each row are arranged at equal distances from one another (as shown for example in Fig 21, the distance d between any given outlets is a constant). 
As to claim 17, Brennan teaches a method for the production of the application nozzle according to claim 1, wherein a blank of the nozzle body is produced by means of a 3D printing process (Brennan teaches at [0065-0066] additive manufacturing techniques are used to create the body. Stereolithography and fused deposition modeling are described.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan.
As to claim 4, Brennan teaches the application nozzle according to claim 1, but does not teach the distributor channels are arranged, at every point, at a distance from the material outlet surface that is at least 1.5 times as great and preferably at least 2 times as great as the diameter of the material outlet openings. (Rather, Brennan teaches the distance of the channel between the distributor bar and the outlet is at least 4mm in order to “straighten” the flow [0214]. This distance is taught to be upwards of 10mm. The hole diameter is further taught at [0211] to be from 1-5mm. It would have been obvious to a person having ordinary skill in the art at the time the 
As to claim 16, Brennan teaches the application nozzle according to claim 15, but does not teach the last of the material outlet openings or of the further material outlet openings of each row, in each instance, are arranged at a distance from an edge of the nozzle body that corresponds to half the distance between the material outlet openings or between the further material outlet openings. Rather, at [0134] Brennan teaches the openings are distributed along the bar according to formula Lbar=Nholes-1*d (where d is the distance between the holes). Moreover, Brennan teaches the formula for the width of the laminator is Wlaminator = Nholes*d. Thus, Lbar will necessarily be 1d smaller than Wlaminator. Since the holes are evenly distributed along Lbar, the Wlaminator is 1/2d larger than Lbar on either side.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have extended Lbar to match the length of Wlaminator without increasing the number of holes to effectively add 1/2d to the edge of each distributor bar side. Such a person would have been motivated to do so in order to more perfectly facilitate the alignment of the bar with the laminator while not diminishing the spacing of the material laid down by the bar whatsoever. There would have been a reasonable expectation of success in view of Brennan’s teachings to the spacing and distribution of the holes in the bar as compared to the width of the laminator.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan as applied to claim 5 above, and further in view of Huberg et al. (US 5,643,618).
As to claim 6, Brennan teaches the application nozzle according to claim 5, but does not teach the diameter of each of the outlet channels decreases in steps at the transition from the initial region to the end region. . 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan as applied to claim 17 above, and further in view of Thater (US 2013/0280538).
As to claim 18, Brennan teaches the method according to claim 17, but does not teach the end regions of the outlet channels are introduced into the blank by means of drilling. However, drilling was known and used in the art at the time the invention was effectively filed to produce end regions of outlet channels. See Thater [0037]: “openings b) are provided, in particular drilled, and then preferably deburred.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the end regions of Brennan to be produced by drilling in view of the teachings of Thater. See MPEP 2143 I C which describes the prima facie obviousness of the use of a known technique to improve similar devices in the same way. In this case, the similar devices of Thater and Brennan would each have been improved by the drilling method of Thater.
As to claim 19, Brennan teaches the method according to claim 17, but does not teach the material outlet surface is formed by means of grinding and preferably subsequent hardening of a surface of the blank. However, 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the end regions of Brennan to be finished by grinding and hardening in view of the teachings of Thater. See MPEP 2143 I C which describes the prima facie obviousness of the use of a known technique to improve similar devices in the same way. In this case, the similar devices of Thater and Brennan would each have been improved by the finishing technique of grinding then hardening of Thater.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 September 2021